MEMORANDUM **
Kevin W. Gentry, a California state prisoner, appeals pro se the district court’s summary dismissal of his 28 U.S.C. § 2254 petition challenging a prison disciplinary finding that he participated in a riot. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Gentry contends that the disciplinary hearing finding, which resulted in the revocation of ninety days of good time credit, was a violation of his due process rights because it was supported by insufficient evidence. Procedural due process requires that prison disciplinary decisions be supported by some evidence. Superintendent v. Hill, 472 U.S. 445, 455-456, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985). Gentry’s injuries and his proximity to other identified prison riot participants provides “some evidence” that he also participated in the riot. Thus, the California Superior Court’s decision was not contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); id. at 453-56, 105 S.Ct. 2768.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.